DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding to claim 1, limitation one claims that “a ciphertext for a secret key that is an integer vector” and limitation 2 claims “a key stream that is the integer vector”. The “a ciphertext for a secret key” and “a key stream” are the same based on the claim language since both terms are the same integer vector. However, the both limitation 1 and limitation 2 use different way to generate “a ciphertext for a secret key” and “a key stream”. A clarification is required.
Dependent claims 2-6 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claims 13-18 are rejected for the same reason as claims 1-6 as claims 13-18 are the apparatus claims of method 1-6.

Regarding to claim 7, limitation one claims that “a ciphertext for a secret key that is an integer vector” and limitation 6 claims “the key stream is the integer vector”. The “a ciphertext for a secret key” and “the key stream” are the same based on the claim language since both terms are the same integer vector. However, the limitation 4 and limitation 6 use different way to generate “a ciphertext for a secret key” and “a key stream”. A clarification is required.
Clam 7 is further rejected for limitation “generating a ciphertext for a key stream used by the apparatus for encryption to generate the ciphertext for the message, …” because it’s unclear if the “generated ciphertext for a key stream used by the apparatus” is for encryption or to generate the ciphertext for the message. A clarification is required.
Dependent claims 8-12 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claims 19-24 are also rejected for the same reason as claims 7-12 as claims 19-24 are the apparatus claims of method 7-12.

	Allowable Subject Matter
Claims 1-24 would be allowable if the 112b, set forth in this Office action, are overcome.
The prior art on record:
Prior art Laine et al. (Pub. No.: US 2017/0134157) teaches homomorphic encryption with optimized encodings and parameter selection. The optimized encodings and parameter selection can be provided by encoding a fractional part of real numbers in high order coefficients, by encoding a number using a small fractional base to get efficient approximate arithmetic, by encoding numbers in balanced odd base b, with each base-b term encoded as a coefficient of a plaintext polynomial, by using slot encoding to manage coefficient growth in homomorphic operations, and/or by providing automatic parameter selection using an error growth simulator. The techniques and/or systems described herein may be used in fully homomorphic encryption, partial homomorphic encryption, and practical homomorphic encryption. 
Prior art Rohloff  et al. (Pub. No.: US 2020/0151356) teaches Unencrypted secret data may be transformed into encoded secret data using an injective encoding such that each distinct value of the unencrypted secret data is mapped to a unique index in the encoded secret data. The encoded secret data may be homomorphically encrypted using the homomorphic encryption key to generate secret data ciphertexts. The secret data ciphertexts may be transmitted to an external system for searching the secret data ciphertexts for encoded queries. 
Prior art Geihs et al. (NPL - Efficient Integer Encoding for Homomorphic Encryption via Ring Isomorphisms, Technische Universit¨at Darmstadt, Darmstadt, Germany, @Springer International Publishing Switerland 2015) teaches a method and system for receiving a first and a second request for a first and second communication component each provided by a first server in a first security domain that is associated with a first security classification and a second server in a second security domain that is associated with a second security classification; wherein the first server is unable to access the second server and the second server is unable to access the first server due to the difference in security classifications.
However, none of cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims. Specifically, the cited prior art on record does not specifically disclose, teach or suggest as a whole the limitation “generating a ciphertext for a secret key that is an integer vector by using an integer-based first homomorphic encryption algorithm; generating a key stream that is the integer vector  from a nonce and the secret key by using a key stream generator; encoding the key stream by using a message encoding function of the first homomorphic encryption algorithm; encoding a message that is a real vector by using a message encoding function of a real number-based second homomorphic encryption algorithm; generating a ciphertext for the message by using a result of the encoding of the key stream and a result of the encoding of the message” including all the other limitation recited in the independent claims 1 and 13. Further, the cited prior art on record does not specifically disclose, teach or suggest as a whole the limitation “generating a ciphertext for a key stream used by the apparatus for encryption to generate the ciphertext for the message, based on the nonce and the ciphertext for the secret key; and converting the ciphertext for the message by using the ciphertext for the key stream and the ciphertext for the message, wherein the ciphertext for the secret key is a ciphertext encrypted by using an integer-based first homomorphic encryption algorithm, the ciphertext for the message is a ciphertext encrypted by using a result of encoding the key stream using a message encoding function of the first homomorphic encryption algorithm and a result of encoding the message using a message encoding function of a real number-based second homomorphic encryption algorithm, the key stream is the integer vector generated from the nonce and the secret key by using a key stream generator,  the generating of the ciphertext for the key stream includes generating the ciphertext for the keystream using a homomorphic operation based on the first homomorphic encryption algorithm for the key stream generator, and  the converting includes converting the ciphertext for the message into a ciphertext based on the second homomorphic encryption algorithm” including all the other limitation recited in the independent claims 7 and 19.
The limitations of the independent claims were searched, but did not result in any applicable prior art.  After further considering the amendments, each of the independent claims as a whole are clearly distinguished from the prior art, and thus allowed.  
Dependent claims 2-6, 8-12, 14-18 and 20-24 are also allowed for incorporating the allowable feature recited in the independent claims. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheon et al. (Pub. No.: US 2019/0363871) - Terminal device performing homomorphic encryption, server device processing ciphertext and methods thereof
Cheon et al. (Pub. No.: US 2020/0228307) - Apparatus for processing approximately encrypted messages and methods thereof
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437